Fourth Court of Appeals
                                San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00685-CV

           AMERICAN CASUALTY CO. OF READING, PENNSYLVANIA,
                              Appellant

                                            v.

          Denise BUSHMAN, as Beneficiary of Clayton F. Bushman, Jr., Deceased,
                                     Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 12-0823-CV
                       Honorable W.C. Kirkendall, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against appellant.

      SIGNED August 19, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice